DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 12, the claim recites “of each droplet” in line 7. No droplets have been recited in the claim.
Claims 13-16 are rejected for reasons of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bukshpan et al. (WO 2015/159280 A1, enclosed).
With respect to claim 1, Bukshpan discloses a calorimetric sensor array (abstract) comprising a CMOS image sensor (par. [0025]) having a surface comprising pixels (for example, Fig. 4 demonstrates nine pixels in a 3 x 3 array); and a multiplicity of colorimetric sensing elements, each sensing element disposed directly on one or more of the pixels (chemochromic matrix layer 115, Fig. 4; par. [0030]).
While Bukshpan does not specify a random distribution of sensing elements, Buskshpan does disclose the application of sensing elements by spraying (par. [0053]). It would have been obvious to one having ordinary skill in the art to arrange the sensing elements in any desired pattern, as it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claims 12 and 16, Bukshpan, as applied to claim 1 above, further discloses a light source configured to illuminate the CMOS imager (“exposed to light”, par. [0098]; par. [0081]), a detector configured to assess the area of the sensing elements for a color change in color of each sensing element (“recorded by the image sensor’s microprocessor”, par. [0098]), and a controller configured to identify a position of each sensing element on the surface of the CMOS image and to assess a change in color of each sensing element following contact of the sensing element with a target analyte (par. [0061]).
With respect to claim 2-5, Bukshpan discloses the use of multiple chemochromic compounds for detection of multiple analytes (par. [0071]), including an arrangement in which nine analytes are detected (Fig. 4, par. [0097]). While Bukshpan does not specify a random distribution of additional sensing elements, Bukshpan does disclose the application of sensing elements by spraying (par. [0053]). It would have been obvious to one having ordinary skill in the art to arrange the sensing elements in any desired pattern, as it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 6, Bukshpan discloses the detection of ammonia, acetone, and/or nitrogen dioxide (par. [0074]).
With respect to claim 13, Bukshpan disclose the use of an LED as a light source (par. [0117]).
With respect to claim 14, Bukshpan discloses a pump for contacting the sensing elements with a test fluid (par. [0089]).
With respect to claim 15, Bukshpan discloses a comparison of multiple intensity readings over time (par. [0064]).

Allowable Subject Matter
Claims 8-11 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 8-11, Bukshpan does not specify the claimed sensing fluid comprising a solvent and a sensing material, the application thereof, and the removal of the solvent, as claimed in addition to all of the other claim elements.
With respect to claim 7, Bukshpan does not disclose or reasonably suggest the claimed porous nanoparticles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	10 May 2022